


FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”), dated for
reference purposes only as of October 11, 2013, is made by and between S B C & D
Co., a California corporation (“Landlord” or “SBCD”), and INTERMOLECULAR, INC.,
a Delaware corporation (“Tenant”).
Recitals:
A.Novellus Systems, Inc., a California corporation (“Novellus”), and Tenant
entered into that certain Lease Agreement dated as of May 11, 2010 (the “Lease”)
covering the premises (the “Premises”) consisting of approximately 146,159
square feet of rentable area located at 3011 North 1st Street, San Jose,
California and the real property on which the Building is located, all as more
particularly set forth in the Lease.
  
B.SBCD and Novellus are parties to that certain Purchase Agreement dated as of
October 10, 2013 (the “Purchase Agreement”), pursuant to which SBCD, or a
permitted assignee of SBCD, has the right to acquire the real property described
therein, which real property includes, among other things, the Premises.
Landlord anticipates that close of escrow under the Purchase Agreement (“Close
of Escrow”) will occur on or about October 30, 2013.


C.The Term of the Lease is scheduled to expire on May 31, 2017. Landlord and
Tenant desire to amend the Lease to provide for, among other things, (i) the
extension of the Termination Date of the Term of the Lease for a period of
approximately one hundred thirty-nine (139) months from the Effective Date
(defined below), (ii) the modification and establishment of the Basic Rent
payable by Tenant during the period commencing on the Effective Date, and
(iii) a tenant improvement allowance to be provided by Landlord to Tenant for
the purposes specified below, all on the covenants and provisions, and subject
to the terms and conditions, set forth in this First Amendment.
 
NOW, THEREFORE, in consideration of the mutual agreements contained in this
First Amendment and for other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Landlord and Tenant agree as follows:
1.Incorporation of Recitals and Defined Terms. Landlord and Tenant hereby
incorporate the foregoing Recitals into the body of this First Amendment as
though fully set forth herein. Landlord and Tenant acknowledge and agree that
the foregoing Recitals are true and correct and form the basis for the execution
and delivery of this First Amendment. Terms appearing in this First Amendment
with initial capital letters that are not expressly defined in this First
Amendment shall have the meanings given to such terms in the Lease.


2.Landlord. SBCD has advised Tenant that SBCD has the right under the Purchase
Agreement to assign its rights under the Purchase Agreement to an entity in
which SBCD or its parent, subsidiary or commonly-controlled affiliate retains a
controlling ownership interest or in which the principals of SBCD hold a direct
or indirect interest. For purposes of this First Amendment and the Lease, from
and after the Effective Date, the term “Landlord” shall mean the entity that
acquires title to the Premises and assumes the Lease from Lam at the Close of
Escrow.
  

4816-8951-6053v3                      1

PLS\07536231



--------------------------------------------------------------------------------




3.Effective Date. This First Amendment shall become effective as of the date on
which Landlord acquires title to the Premises pursuant to the Purchase Agreement
(i. e., as of the Close of Escrow) (the “Effective Date”).
 
The parties acknowledge that the effectiveness of this First Amendment is
expressly conditioned and contingent upon the occurrence of Close of Escrow
under the Purchase Agreement. If escrow fails to close pursuant to the terms and
conditions of the Purchase Agreement for any reason, and Landlord does not
acquire title to the Premises, then this First Amendment shall be of no further
force or effect and the parties shall have no further rights or obligations
hereunder.
4.Extension of Term. As of the Effective Date, the Termination Date of the Lease
shall be extended to the last day of the month which is one hundred thirty-nine
(139) calendar month following the month in which the Effective Date occurs.
(For example, if Close of Escrow, and therefore the Effective Date, occurs on
October 30, 2013, then the Termination Date of the Lease will be June 30, 2025.
If Close of Escrow, and therefore the Effective Date, occurs on November 12,
2013, then the Termination Date of the Lease will be July 31, 2025.) The period
from the Effective Date through the Termination Date is referred to as the
“Extended Term”. Notwithstanding the foregoing, if Close of Escrow occurs after
November 30, 2013, the Termination Date of the Lease shall be July 31, 2025.


5.Early Termination Option. Section 2(e) of the Lease is hereby deleted in its
entirety. The Early Termination Option provided in Section 2(e) of the Lease
shall be of no further force or effect.


6.Rent.


a.Basic Rent. The schedule of Basic Rent set forth in the Basic Lease
Information is hereby deleted in its entirety. During the Extended Term, Tenant
shall pay to Landlord Basic Rent in accordance with the following schedule. For
the purposes of this schedule, “Initial End Date” is defined as the date which
is four (4) calendar months following the Effective Date.
Period
Monthly Basic Rent
Effective Date - Initial End Date
$0.00
Day Following Initial End Date - 2/28/15
$142,397
3/1/15 - 2/28/16


$147,226
3/1/16 - 2/28/17


$195,853
3/1/17 - 2/28/18


$200,749
3/1/18 - 2/28/19


$205,768
3/1/19 - 2/28/20


$210,912
3/1/20 - 2/28/21


$216,185
3/1/21 - 2/28/22


$221,590
3/1/22 - 2/28/23


$227,130
3/1/23 - 2/28/24


$232,808
3/1/24 - 2/28/25


$238,628
3/1/25 - Termination Date
$244,593



Basic Rent shall be payable at the times, in the manner and at the place as set
forth in the Lease, as amended by this First Amendment. From and after the
Effective Date, Tenant shall pay Rent to

4816-8951-6053v3                      2

PLS\07536231



--------------------------------------------------------------------------------




Landlord at 1690 Dell Avenue, Campbell, California 95008, or at such other
address as may be specified by Landlord.
b.Additional Rent - Operating Costs and Taxes. The third sentence of Section
3(b) of the Lease, which reads as follows:


Notwithstanding any contrary implication or expression in the foregoing or
elsewhere in this Lease, Tenant shall have no obligation to pay any portion of
Tenant’s Proportionate Share of Operating Costs for each calendar year which is
attributable to an increase in the sum of Taxes and Insurance Costs which is in
excess of the sum of Taxes and Insurance Costs paid by Tenant for the previous
calendar year (grossed up to a full calendar year for any partial year during
the Term), increased by three percent (3%)
is hereby deleted in its entirety. Tenant’s obligation to pay Tenant’s
Proportionate Share of Operating Costs shall not be subject to a limitation or
“cap”.
7.Tenant Improvement Allowance. Tenant acknowledges that Tenant is currently in
possession and occupancy of the Premises and Tenant is familiar with the
condition of the Premises and the suitability of same for Tenant’s purposes.
Except for the Tenant Improvement Allowance (defined in this Section 7 below),
Landlord shall not be obligated to construct or install any leasehold
improvements in, on or around the Premises or the Building or to provide any
tenant improvement allowance to Tenant.


Landlord shall grant to Tenant an allowance (“Tenant Improvement Allowance”) to
be used for the modification, refurbishment, construction or installation of
tenant improvements in the Premises (collectively, “Refurbishment”) in an amount
not to exceed One Million Dollars ($1,000,000). Any and all work performed by
Tenant in connection with the Refurbishment shall be treated as alterations to
the Premises pursuant to Section 7 of the Lease and shall be subject to (or
exempted from) Landlord’s prior written consent and shall otherwise performed in
accordance with all of the terms and conditions of the Lease. Without limiting
the foregoing, Landlord agrees that the Tenant Improvement Allowance may be used
by Tenant for paint and carpeting in the Premises, signage, architectural fees,
consulting fees, engineering services, mechanical and electrical services,
security systems, project management fees and building permit associated with
Tenant’s Refurbishment. Before commencing any work of alteration, addition or
improvement to the Premises, Tenant shall provide Landlord with a certificate of
insurance from each contractor and subcontractor evidencing the insurance
coverage required pursuant to Section 7(c) of the Lease.
Landlord shall pay Tenant the Tenant Improvement Allowance in ten (10) equal
monthly installments of One Hundred Thousand Dollars ($100,000) each, with the
first of said ten payments to be made on the first day of the first month
following the month in which the Effective Date occurs.
8.Utilities. The fourth and fifth sentences of Section 8(a) of the Lease, which
read as follows:


Notwithstanding the foregoing to the contrary, Landlord shall attempt to
maintain, using commercially reasonable efforts, for the benefit of the named
Tenant only, its contract pricing terms with Sempra Energy and Air Products (as
it relates to the procurement of Nitrogen gas), and to request extensions

4816-8951-6053v3                      3

PLS\07536231



--------------------------------------------------------------------------------




of such contracts as appropriate to endure throughout the term of the named
Tenant’s occupancy of the Premises under this Lease, and Tenant’s obligations
hereunder shall include without limitation, all surcharges for electricity used
at the Premises in excess of the contracted monthly volumes or amounts
applicable to the Premises under Landlord’s contracts to obtain electricity for
the Premises and Landlord’s other nearby facilities (and Tenant hereby
acknowledges that Landlord has provided Tenant with copies of the current
pertinent contract terms with Sempra Energy relating to such contracted monthly
volumes or amounts of electricity to be provided to the Premises). Landlord
shall provide Tenant with copies of all monthly utility usage information
received by Landlord from any utility provider for which Landlord invoices
Tenant
are hereby deleted in their entirety. Landlord shall have no obligation with
respect to the provision of electricity or nitrogen gas to the Premises, or the
cost thereof to Tenant.
9.Furniture. Section 28 of the Lease and Exhibit H attached to the Lease are
hereby deleted in their entirety.


In consideration for Tenant’s entering into this First Amendment, on the
Effective Date, Landlord hereby transfers and conveys ownership of the furniture
and cubicles identified in the Furniture Inventory attached as Exhibit A hereto
(the “Furniture”). Tenant shall accept the Furniture in its “as is” “where is”
condition and Tenant acknowledges that Landlord makes no warranty as to the
condition of the Furniture or its present condition or future suitability for
Tenant’s purposes. During the Extended Term, Tenant shall pay and discharge all
license fees, assessments and sales, use, property and other tax or taxes now or
hereafter imposed by any state, Federal or local government upon the ownership,
sale, possession or use of the Furniture. Tenant shall be required to remove and
surrender the Premises free and clear of all the Furniture not later than the
expiration or sooner termination of this Lease.
10.Representations and Warranties of Tenant. Tenant, with the understanding that
Landlord is relying upon the following representations and warranties of Tenant
in entering into this First Amendment, represents and warrants to and for the
benefit of Landlord as follows:


a.Tenant is Holder of Leasehold. Tenant is the “Tenant” under the Lease and the
sole holder of the leasehold estate created under the Lease.


b.No Assignment. Tenant has not voluntarily, by operation of law or otherwise:
(i) assigned the Lease or any of the interest of Tenant in or under the Lease;
(ii) sublet the Premises or any part thereof; (iii) allowed the occupancy or use
of the Premises, or any portion of the Premises, by any person or entity other
than the employees of Tenant; (iv) hypothecated, mortgaged or granted any
security interest in all or any portion of the leasehold estate created under
the Lease; (v) created any lien or encumbrance, whether voluntary, involuntary
or by operation of law, upon all or any portion of the leasehold estate created
under the Lease; or (vi) divested itself of all or any portion of the leasehold
estate created under the Lease.


c.Lease in Full Force and Effect. The Lease is in full force and effect and has
not been previously amended or modified.

4816-8951-6053v3                      4

PLS\07536231



--------------------------------------------------------------------------------




d.Lease is Sole Agreement. The Lease is the sole document between Lam and Tenant
relating to the leasing, use and occupancy of the Premises by Tenant and there
are no other documents, agreements or understandings, whether written, oral or
resulting from course of conduct, relating to the leasing, use or occupancy of
the Premises by Tenant.


e.No Default by Landlord. All of the obligations of the “Landlord” under the
Lease have been performed, and there is no event or condition that with the
giving of notice or the elapse of any period of cure, or both, required under
the Lease would constitute a breach or default of any obligation of the
“Landlord” under the Lease.


f.No Claims by Tenant. Tenant has no claims, rights of set off, actions, causes
of action or demands against Landlord arising out of, related to or connected
with the Lease or the Premises.


g.Tenant not Insolvent. (i) Tenant is paying its debts as they become due, is
not insolvent and is not otherwise entitled to protection, or intending to file
for protection, under any state or federal bankruptcy, insolvency or debtor
protection law or statute, and (ii) the entry by Tenant into this First
Amendment does not render Tenant insolvent or otherwise entitled to protection,
or to file for protection, under any state or federal bankruptcy, insolvency or
debtor protection law or statute.


h.Tenant Duly Organized and Existing. Tenant is a corporation duly organized,
existing and in good standing under the laws of the Delaware and is qualified to
transact business in the State of California.


i.Authority. The person or persons who has or have executed this First Amendment
on behalf of Tenant are authorized to execute this First Amendment on behalf of
Tenant and to bind Tenant to the covenants and provisions of this First
Amendment by her, his or their execution.


The representations and warranties of Tenant set forth in this Paragraph 10 are
continuing and shall survive the execution and delivery of this First Amendment.
11.Brokers. Tenant represents and warrants to and for the benefit of Landlord
that Tenant has not had any dealings with any realtor, broker or agent in
connection with the extension of the Term of the Lease as described herein
and/or the negotiation of this First Amendment other than Cornish & Carey
Commercial Newmark Knight Frank (Mike Denevi) representing Tenant, and Landlord
represents and warrants to and for the benefit of Tenant that Landlord has not
had any dealings with any realtor, broker or agent in connection with the
extension of the Term of the Lease as described herein and/or the negotiation of
this First Amendment other than Cornish & Carey Commercial Newmark Knight Frank
(Kurt Heihrich / Chris Shaffer) representing Landlord. Landlord will pay a
commission to Cornish & Carey Commercial Newmark Knight Frank pursuant to a
separate agreement between Landlord and Cornish & Carey Commercial Newmark
Knight Frank. Tenant agrees to indemnify, protect, defend and hold Landlord
harmless from and against any cost, expense or liability for any compensation,
commission, fee or charge claimed by any realtor, broker, agent or person other
than Cornish & Carey Commercial Newmark Knight Frank with respect to the
extension of the Term of the Lease as described herein and/or the negotiation of
this First Amendment by reason of any claimed agreement, dealings or contact
with Tenant. The provisions of the two immediately preceding sentences shall
survive the expiration or earlier

4816-8951-6053v3                      5

PLS\07536231



--------------------------------------------------------------------------------




termination of the Lease, as amended hereby.


12.Ratification. Except as amended by the provisions of this First Amendment,
the terms and provisions of the Lease remain in full force and effect. Landlord
and Tenant ratify and affirm the Lease as amended by this First Amendment.


13.Choice of Law. The terms and provisions of this First Amendment shall be
construed in accordance with, and governed by, the laws of the State of
California without application of any choice of laws provisions.


14.Entire Agreement and Modification. The Lease as modified by this First
Amendment constitutes the final, complete and exclusive statement of the terms
of the agreement of Landlord and Tenant, supersedes all prior and
contemporaneous understandings or agreements of Landlord and Tenant relating to
the extension of the Term of the Lease, and is binding on and inures to the
benefit of the respective heirs, representatives, successors and assigns of
Landlord and Tenant. This First Amendment shall be deemed to be incorporated
into the Lease and made a part thereof. All references to the Lease in any other
document shall be deemed to refer to the Lease as modified by this First
Amendment. Except as modified by this First Amendment, all of the terms and
conditions of the Lease shall remain in full force and effect. In the event that
the terms of this First Amendment conflict with the terms of the Lease and its
schedules, the terms of this First Amendment shall control. Neither Landlord nor
Tenant has been induced to enter in to this First Amendment by, nor is Landlord
or Tenant relying upon, any representation or warranty other than those set
forth in this First Amendment. Any agreement made after the date of this First
Amendment shall be ineffective to amend this First Amendment, in whole or in
part, unless such agreement is in writing, is signed by Landlord and Tenant, and
specifically states that the agreement amends or modifies this First Amendment
(or the Lease, as amended by this First Amendment).
  
15.No Drafting Presumption. The doctrine or rule of construction that
ambiguities in a written instrument or agreement shall be construed against the
party drafting the same shall not be employed in connection with this First
Amendment.


16.Attorneys’ Fees. If Landlord or Tenant fails to perform any of its
obligations under this First Amendment or if any dispute arises between Landlord
and Tenant concerning the meaning or interpretation of any provision of this
First Amendment, then the prevailing party shall be entitled to recover and
receive from the defaulting party or the party not prevailing in such dispute,
as the case may be, all reasonable costs and expenses incurred by the prevailing
party on account of such default and/or in enforcing or establishing the rights
of the prevailing party under this First Amendment, including, without
limitation, court costs, attorneys’ fees and disbursements. Any reasonable
attorneys` fees and other expenses incurred by the prevailing party in enforcing
a judgment in its favor under this First Amendment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and the obligation for the non-prevailing party to pay such attorneys` fees is
intended to be severable from the other provisions of this First Amendment and
to survive and not be merged into any such judgment.


17.Partial Invalidity. If any term, covenant or provision of this First
Amendment is, to any extent, held by a court of competent jurisdiction to be
invalid or unenforceable, the remainder of this First Amendment, or the
application of that term, covenant or provision to persons or circumstances
other than those as to which it is held to be invalid or unenforceable, will not
be affected by such invalidity or unenforceability, and all other terms,
covenants and conditions of this

4816-8951-6053v3                      6

PLS\07536231



--------------------------------------------------------------------------------




First Amendment will be valid and enforceable to the fullest extent permitted by
law.


18.Construction. Unless the context clearly requires otherwise, in this First
Amendment (a) the plural and singular numbers shall each be deemed to include
the other; (b) the masculine, feminine and neuter genders shall each be deemed
to include the others; (c) “shall,” “will,” “must,” “agrees,” and “covenants”
are each mandatory; (d) “may” is permissive; (e) “or” is not exclusive; and (f)
“includes” and “including” are not limiting. Each covenant, agreement,
obligation or other provision of this First Amendment shall be deemed and
construed as a separate and independent covenant of the party bound by,
undertaking or making the same, not dependent on any other provision of this
First Amendment, unless otherwise expressly provided in this First Amendment.


19.Captions. The captions to the Sections in this First Amendment are included
for convenience of reference only and do not modify or define any of the
provisions of this First Amendment.


20.Counterparts. This First Amendment may be executed in separate counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same document. The parties contemplate that they may be
executing counterparts of this First Amendment transmitted by facsimile or email
in PDF format and agree and intend that a signature by either facsimile machine
or email in PDF format shall bind the party so signing with the same effect as
though the signature were an original signature.


IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
executed as of the day and year written below.
LANDLORD:
 
TENANT:
S B C & D CO., INC.,
a California corporation 
By: /s/ Mark Regoli
Name: Mark Regoli
Title: EVP
Dated:October 16, 2013
 
INTERMOLECULAR, INC.,
a Delaware corporation
By: /s/ David E. Lazovsky
Name: David E. Lazovsky
Title: President and CEO
Dated:October 11, 2013
















4816-8951-6053v3                      7

PLS\07536231



--------------------------------------------------------------------------------








Exhibit A
Furniture Inventory











































































































4816-8951-6053v3                      1

PLS\07536231



--------------------------------------------------------------------------------




 
May 12, 2010
 
 
FURNITURE INVENTORY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Item
Location
Manufactuer
Category
Description
Qty.
Condition and/or Comments
 
 
 
 
 
 
 
1
3011 N.1st St.
Various
Chairs
Task chairs
225
Most old, but useable
2
3011 N.1st St.
Various
Chairs
Side (sled based) chairs
85
Most old, but useable
3
3011 N.1st St.
Various
Desks
Office sets, metal desk with table and/or credenza
68
Most old, but useable
4
3011 N.1st St.
Unknown
Desks
Maple wood office set, desk, credenza, cabinet, file cabinet, bookcase, table
and chairs.
1
Most old, but useable
5
3011 N.1st St.
Unknown
Conf Rm set
10 ft laminate table & two chairs
1
Most old, but useable
6
3011 N.1st St.
Unknown
Conf Rm set
8 ft laminate table, credenza & 4 chairs
1
Most old, but useable
7
3011 N.1st St.
Unknown
Conf Rm set
14 ft laminate table & 13 chairs
1
Most old, but useable
8
3011 N.1st St.
Unknown
Conf Rm set
6 ft laminate table & 5 chairs
1
Most old, but useable
9
3011 N.1st St.
Unknown
Conf Rm set
8 ft laminate table, credenza, podium & 75 chairs
1
Most old, but useable
10
3011 N.1st St.
Unknown
Conf Rm set
12 ft. laminate table, credenza & 9 chairs
1
Most old, but useable
11
3011 N.1st St.
Unknown
Conf Rm set
10 ft laminate table, credenza & 6 chairs
1
Most old, but useable
12
3011 N.1st St.
Unknown
Conf Rm set
14 ft laminate table, credenza & 3 chairs
1
Most old, but useable
13
3011 N.1st St.
Unknown
Conf Rm set
12 ft laminate table, credenza & 12 chairs
1
Most old, but useable
14
3011 N.1st St.
Various
File cabinet
2 drawer lateral file cabinet
14
Most old, but useable
15
3011 N.1st St.
Various
File cabinet
3 drawer lateral file cabinet
18
Most old, but useable
16
3011 N.1st St.
Various
File cabinet
4 drawer lateral file cabinet
35
Most old, but useable
17
3011 N.1st St.
Various
Storage cab
18" x 36" x 72" metal storage cabinet
9
Most old, but useable
18
3011 N.1st St.
Various
Bookcase
15" x 36" x various metal bookcases
42
Most old, but useable
19
3011 N.1st St.
Unknown
Whiteboard
Printable white board, mtd on walls
3
Most old, but useable
20
3011 N.1st St.
Unknown
Screen
Electric screens, installed in ceiling
3
Most old, but useable
21
3011 N.1st St.
Unknown
Breakroom
54" round laminate tables
9
Most old, but useable
22
3011 N.1st St.
Unknown
Breakroom
Plastic stacking chairs, metal frames
75
Most old, but useable
23
3011 N.1st St.
Unknown
Breakroom
48" square laminate tables
6
Most old, but useable
24
3011 N.1st St.
Am. Seating
Cubicles
8' x 8' cubes
178
Most old, but useable
25
3011 N.1st St.
Am. Seating
Cubicles
8' x 12' cubes
14
Most old, but useable
26
3011 N.1st St.
Am. Seating
Cubicles
8' x 16' cubes
8
Most old, but useable
27
3011 N.1st St.
Herman Miller
Cubicles
8' x 8' cubes
22
Most old, but useable
28
3011 N.1st St.
 
 
 
 
 
29
3011 N.1st St.
 
 
 
 
 








4816-8951-6053v3                      2

PLS\07536231

